Name: 2010/655/EU: Council Decision of 19Ã October 2010 concerning the conclusion, on behalf of the European Union, of the Additional Protocol to the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution
 Type: Decision
 Subject Matter: natural environment;  deterioration of the environment;  international affairs;  environmental policy
 Date Published: 2010-10-30

 30.10.2010 EN Official Journal of the European Union L 285/1 COUNCIL DECISION of 19 October 2010 concerning the conclusion, on behalf of the European Union, of the Additional Protocol to the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution (2010/655/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 196(2) and 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The European Union is a Party to the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution approved by Council Decision 93/550/EEC (2) (hereinafter referred to as the Lisbon Agreement). (2) A political dispute over the borders in Western Sahara prevented Spain and Morocco from ratifying the Lisbon Agreement. This dispute has now been resolved by the Additional Protocol to the Lisbon Agreement modifying Article 3(c) thereof. (3) Following the adoption of the Council Decision on the signing, on behalf of the European Community, of the Additional Protocol to the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution on 12 December 2008, the Additional Protocol was signed, on behalf of the Community, on 25 March 2009. (4) The Additional Protocol to the Lisbon Agreement is open to ratification, acceptance or approval by the Parties. (5) It is therefore appropriate for the Union to conclude the Additional Protocol to the Lisbon Agreement. (6) The European Union and Member States Parties to the Lisbon Agreement should endeavour to deposit simultaneously, to the extent possible, their instruments of ratification, acceptance or approval of the Additional Protocol. (7) Following the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union notified the Government of Portugal as regards the European Union having replaced and succeeded the European Community, HAS ADOPTED THIS DECISION: Article 1 The Additional Protocol to the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution is hereby approved on behalf of the European Union. The text of the Additional Protocol is attached to this Decision. Article 2 1. The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to the deposit of the instrument of approval with the Government of Portugal, which assumes the function of Depositary , in accordance with Article 3(1) of the Additional Protocol, in order to express the consent of the Union to be bound by that Protocol. 2. The Union and Member States Parties to the Lisbon Agreement shall endeavour to deposit simultaneously, to the extent possible, their instruments of ratification, acceptance or approval of the Additional Protocol. Article 3 This Decision shall enter into force on the day of its adoption. The date of entry into force of the Additional Protocol shall be published in the Official Journal of the European Union. Done at Luxembourg, 19 October 2010. For the Council The President D. REYNDERS (1) Consent of 9 March 2010 (not yet published in the Official Journal). (2) OJ L 267, 28.10.1993, p. 20. TRANSLATION ADDITIONAL PROTOCOL to the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution The Portuguese Republic, the Kingdom of Spain, the French Republic, the Kingdom of Morocco and the European Community, hereinafter referred to as the Parties, AWARE of the need to protect the environment in general and the marine environment in particular, RECOGNISING that pollution of the North-East Atlantic Ocean by hydrocarbons and other harmful substances may threaten the marine environment and the interests of coastal States, TAKING into account the need to facilitate the rapid entry into force of the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution, done at Lisbon on 17 October 1990, hereinafter referred to as the Lisbon Agreement, HAVE AGREED AS FOLLOWS: Article 1 Amendment to the Lisbon Agreement Article 3(c) of the Cooperation Agreement for the Protection of the Coasts and Waters of the North-East Atlantic against Pollution, done at Lisbon on 17 October 1990 (the Lisbon Agreement) is amended as follows: (c) to the south by the southern limit of the waters covered by the sovereignty or jurisdiction of any of the Parties.. Article 2 Relationship between the Lisbon Agreement and the Additional Protocol This Protocol amends the Lisbon Agreement in accordance with the provisions of the previous Article and, in respect of the Parties to the Protocol, the Agreement and the Additional Protocol must be interpreted and applied as a single instrument. Article 3 Consent to be bound and entry into force 1. This Protocol shall be submitted to the Parties for ratification, acceptance or approval, and the respective instruments shall be deposited with the Government of the Portuguese Republic. 2. This Protocol shall enter into force on the date on which the Government of the Portuguese Republic receives the final instrument of ratification, acceptance or approval. 3. No Party may indicate its consent to be bound by this Protocol without having previously or concurrently indicated its consent to be bound by the Lisbon Agreement in accordance with the provisions of Article 22. 4. Following the entry into force of this Protocol, any accession to the Lisbon Agreement in accordance with the procedure laid down in Articles 23 and 24 shall also indicate consent to be bound by this Protocol, the Parties being bound by the Lisbon Agreement as amended by Article 1 of this Protocol. In witness whereof the undersigned, being duly authorised thereto, have signed this Protocol. Done at Lisbon on the twentieth day of May in the year two thousand and eight, in the Arabic, Spanish, French and Portuguese languages, the French text being authentic in the event of divergence. FOR THE PORTUGUESE REPUBLIC FOR THE KINGDOM OF SPAIN FOR THE FRENCH REPUBLIC FOR THE KINGDOM OF MOROCCO FOR THE EUROPEAN COMMUNITY